Case 19-17372-jkf        Doc 18    Filed 04/23/20 Entered 04/23/20 10:16:19         Desc Main
                                   Document Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                                   Chapter 13
         Francis J. McGill
                                                         Bankruptcy No. 19-17372-JKF

                               Debtor

         TRUSTEE’S MOTION TO DISMISS PURSUANT TO 11 U.S.C. SECTION 1307

To the Honorable Judges of the United States Bankruptcy Court for the Eastern District of
Pennsylvania:

1.      Your Movant is Scott F. Waterman, Esq. the duly qualified and acting Chapter 13 Trustee
in the above-captioned case.

2.       The within case was commenced by the filing of a Chapter 13 petition on 11/25/2019.

3.       This Motion to Dismiss has been filed for the following reason(s):

         •   There has been unreasonable delay as defined by 11 U.S.C Section 1307(c)(1) by the
             above-captioned Debtor(s).

        WHEREFORE, Scott F. Waterman, Esq., Standing Chapter 13 Trustee, requests that the
Court, after a hearing, enter an Order dismissing this case.

Date: 04/23/2020                                  Respectfully submitted,

                                                 /s/ Polly A. Langdon, Esq.
                                                 Polly A. Langdon, Esq.
                                                 for
                                                 Scott F. Waterman, Esq.
                                                 Standing Chapter 13 Trusteee
                                                 2901 St. Lawrence Avenue, Suite 100
                                                 Reading, PA 19606
                                                 Telephone: (610) 779-1313
